     Case 2:15-cr-00141-ODW Document 113 Filed 06/11/20 Page 1 of 1 Page ID #:1530



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                )   Case No. CR 15-00141-ODW
                                            )
11              Plaintiff,                  )
                                            )   ORDER GRANTING
12 v.                                       )   EX PARTE APPLICATION
                                            )   FOR APPOINTMENT OF COUNSEL
13 DAVID DEMULLE,                           )
                                            )
14              Defendant.                  )
                                            )
15                                          )
16              This Court, having read and considered the Ex Parte Application submitted
17 by defendant David DeMulle on June 10, 2020, and finding good cause, hereby orders that

18 DFPD counsel be appointed to represent defendant David DeMulle pursuant to 18 U.S.C. §

19 3006A.

20              IT IS SO ORDERED.
21

22 Dated: June 11, 2020                         ___________________________________
                                                HONORABLE OTIS D. WRIGHT II
23                                              UNITED STATES DISTRICT JUDGE
24

25   cc:DFPD
26

27

28
